Case 2:20-cv-11236-RGK-PLA Document 1-1 Filed 12/11/20 Page 1 of 4 Page ID #:55




         EXHIBIT 1
                Case
                Case2:20-cv-11236-RGK-PLA  Document
                     2:14-cv-09764-R-PLA Document 591-1   Filed
                                                      Filed     12/11/20
                                                             03/31/16    Page
                                                                       Page 1 of23of Page
                                                                                     4 Page  ID #:56
                                                                                          ID #:2056


                 1        Bruce H. Jackson, State Bar No. 98118
                           bruce.jackson@bakermckenzie.com
                 2        Anne M. Kelts, State Bar No. 298710
                           anne.kelts@bakermckenzie.com
                 3        BAKER & McKENZIE LLP
                          Two Embarcadero Center, 11th Floor
                 4        San Francisco, CA 94111
                          Telephone: +1 415 576 3000
                 5        Facsimile: +1 415 576 3099
                 6        Nicholas O. Kennedy, State Bar No. 280504
                           nicholas.kennedy@bakermckenzie.com
                 7        BAKER & McKENZIE LLP
                          2300 Trammell Crow Center
                 8        2001 Ross Avenue
                          Dallas, TX 75201
                 9        Telephone: +1 214 978 3000
                          Facsimile: +1 214 978 3099
              10
                          Attorneys for Petitioner
              11          VITALY IVANOVICH SMAGIN
              12
              13                                      UNITED STATES DISTRICT COURT
              14                                 CENTRAL DISTRICT OF CALIFORNIA
              15                                           WESTERN DIVISION
              16
              17          VITALY IVANOVICH SMAGIN,                    Case No. 14-cv-09764-R (PLAx)
              18                        Petitioner,                   JUDGMENT
              19                 v.
                                                                      [Fed.R.Civ.P. 58; Local Rule 58-1]
              20          ASHOT YEGIAZARYAN, a.k.a.
                          ASHOT EGIAZARYAN
              21                                                      Courtroom:      8, 2nd Floor
                                        Respondent.
              22                                                      Before:   The Hon. Manuel L. Real
              23
              24
              25
              26
              27
              28
 Baker & McKenzie LLP
Two Embarcadero Center,
       11th Floor                                                                       Case No. 14-cv-09764-R (PLAx)
San Francisco, CA 94111                                                                                   JUDGMENT
    +1 415 576 3000       6752287-v1\SFODMS
                Case
                Case2:20-cv-11236-RGK-PLA  Document
                     2:14-cv-09764-R-PLA Document 591-1   Filed
                                                      Filed     12/11/20
                                                             03/31/16    Page
                                                                       Page 2 of33of Page
                                                                                     4 Page  ID #:57
                                                                                          ID #:2057


                 1              The Court, having considered the evidence presented in support of and in
                 2        opposition to Petitioner Vitaly Ivanovich Smagin’s Motion for Summary Judgment
                 3        (“Motion”), and having granted said Motion in full by Order Granting Petitioner’s
                 4        Motion for Summary Judgment, dated March 17, 2016 (Dkt. No. 56),(a true and
                 5        correct copy of the Order is attached hereto as Exhibit 1);
                 6              JUDGMENT IS HEREBY ENTERED, pursuant to Rule 58, Federal Rules of
                 7        Civil Procedure, in favor of Petitioner Vitaly Ivanovich Smagin and against
                 8        Respondent Ashot Yegiazaryan, a.k.a. Ashot Egiazaryan, on all claims contained in
                 9        the Petition to Confirm Foreign Arbitration Award filed herein on December 22,
              10          2014, as follows:
              11                 1.    The London Award is confirmed in its entirety;
              12                 2.    JUDGMENT IS HEREBY ENTERED in favor of Petitioner Vitaly
              13                       Ivanovich Smagin and against Respondent Ashot Yegiazaryan, a.k.a.
              14                       Ashot Egiazaryan, as follows:
              15                       A.     $72,243,000 as compensation for losses suffered by Petitioner
              16                              Smagin;
              17                       B.     Pre-award interest on the $72,243,000 at an annual simple rate of
              18                              7%, in the amount of $6,899,701.32;
              19                       C.     Arbitration legal fees of $4,959,416.88; and arbitration costs of
              20                              $187,946;
              21                       D.     Post-award interest on the $72,243,000 in damages and
              22                              $6,899,701.32 in pre-award interest at an annual quarterly
              23                              compounded rate of 8%, which amount of interest totals
              24                              $8,213,587.83 through February 8, 2016.
              25                       E.     The total of the above-referenced amounts (A through D) as of
              26                              February 8, 2016 is $92,503,652.
              27          ///
              28          ///
 Baker & McKenzie LLP                                               1
Two Embarcadero Center,
       11th Floor                                                                           Case No. 14-cv-09764-R (PLAx)
San Francisco, CA 94111                                                                                       JUDGMENT
    +1 415 576 3000
                Case
                Case2:20-cv-11236-RGK-PLA  Document
                     2:14-cv-09764-R-PLA Document 591-1   Filed
                                                      Filed     12/11/20
                                                             03/31/16    Page
                                                                       Page 3 of43of Page
                                                                                     4 Page  ID #:58
                                                                                          ID #:2058


        1                            F.    Respondent Ashot Yegiazaryan, a.k.a. Ashot Egiazaryan shall pay
        2                                  reasonable attorney fees incurred by Mr. Smagin for the
        3                                  confirmation motion in an amount to be hereinafter submitted and
        4                                  approved by the Court, such amount to be referenced in an
        5                                  amended judgment.
        6
        7                 IT IS SO ADJUDGED.
        8
        9
                          Dated: March 31, 2016                     _______________________________
        10
                                                                    The Honorable Manuel L. Real
        11                                                          United States District Judge
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
 Baker & McKenzie LLP                                           2
Two Embarcadero Center,
       11th Floor                                                                      Case No. 14-cv-09764-R (PLAx)
San Francisco, CA 94111                                                                                  JUDGMENT
    +1 415 576 3000
